Name: 2002/61/EC: Commission Decision of 23 January 2002 amending Decision 2001/634/EC laying down special conditions governing imports of fishery and aquaculture products originating in Guinea (Text with EEA relevance) (notified under document number C(2001) 4868)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Africa;  trade;  international trade;  tariff policy
 Date Published: 2002-01-26

 Avis juridique important|32002D00612002/61/EC: Commission Decision of 23 January 2002 amending Decision 2001/634/EC laying down special conditions governing imports of fishery and aquaculture products originating in Guinea (Text with EEA relevance) (notified under document number C(2001) 4868) Official Journal L 024 , 26/01/2002 P. 0059 - 0064Commission Decisionof 23 January 2002amending Decision 2001/634/EC laying down special conditions governing imports of fishery and aquaculture products originating in Guinea(notified under document number C(2001) 4868)(Text with EEA relevance)(2002/61/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/493/EEC of 22 July 1991 laying down the health conditions for the production and the placing on the market of fishery products(1), as last amended by Directive 97/79/EC(2), and in particular Article 11(5) thereof,Whereas:(1) Commission Decision 2001/634/EC of 16 August 2001 laying down special conditions governing imports of fishery products originating or proceeding from Guinea(3) states that the "Direction nationale des pÃ ªches maritimes (DNPM) of the MinistÃ ¨re de la pÃ ªche et de l'aquaculture" is to be the competent authority in Guinea for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC.(2) Following a restructuring of the Guinean administration, the competent authority for issuing health certificates for fishery products has changed to the "Service Industries et assurance qualitÃ © des produits de la pÃ ªche et de l'aquaculture (SIAQPPA) du MinistÃ ¨re de la pÃ ªche et de l'aquaculture". This new authority is capable of effectively verifying the application of the laws in force.(3) Also, the processing prohibition provided for under Article 2, point 1, of that Decision should be amended to authorise operations avoiding the contamination of fishery products, i.e. heading and gutting.(4) Furthermore the modification of the list of establishments, by the procedure laid down by Article 5 of the Council Decision 95/408/EC of 22 July 1995 on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs(4), as last amended by Decision 2001/4/EC(5), shall be authorised for modifications concerning the deletion of establishments or vessels or changes of their names, but not for the addition of new establishments or vessels.(5) Decision 2001/634/EC should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Commission Decision 2001/634/EC is amended as follows:1. Article 1 is replaced by the following: "Article 1The 'Service Industries et assurance qualitÃ © des produits de la pÃ ªche et de l'aquaculture (SIAQPPA) du MinistÃ ¨re de la pÃ ªche et de l'aquaculture' shall be the competent authority in Guinea for verifying and certifying compliance of fishery and aquaculture products with the requirements of Directive 91/493/EEC."2. In Article 2, point 1 is replaced by the following: "1. They shall not have undergone any preparation or processing operation other than heading, gutting, chilling or freezing."3. Article 3(2) is replaced by the following: "2. Certificates must bear the name, capacity and signature of the representative of the SIAQPPA and the latter's official stamp in a colour different from that of other endorsements."4. Article 5 is replaced by the following: "Article 51. Annex B shall only be modified following the results of an inspection visit on the spot.2. By derogation from paragraph 1, Annex B may be modified following the procedure laid down by Decision 95/408/EC to change the name or to delete establishments and vessels included in the list of this Annex."5. Annex A is replaced by Annex A to this Decision.6. Annex B is replaced by Annex B to this Decision.Article 2This Decision shall apply from the 30th day following its publication in the Official Journal of the European Communities.Article 3This Decision is addressed to the Member States.Done at Brussels, 23 January 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 268, 24.9.1991, p. 15.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 221, 17.8.2001, p. 50.(4) OJ L 243, 11.10.1995, p. 17.(5) OJ L 2, 5.1.2001, p. 21.ANNEX A'ANNEX A>PIC FILE= "L_2002024EN.006103.TIF">>PIC FILE= "L_2002024EN.006201.TIF">ANNEX B"ANNEX BLIST OF ESTABLISHMENTS AND VESSELS>TABLE>ZV: Freezer vesselPP: Processing plant."